Citation Nr: 0513334	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  

The veteran testified at a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in November 2002.   
A transcript of that hearing has been associated with the 
claims file.

The Board remanded the case to the RO in July 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

The probative evidence shows that the veteran's post 
traumatic stress disorder is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post 
traumatic stress disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction did 
not notify the veteran of the information and evidence 
necessary to substantiate the claim and the above duties to 
obtain or provide evidence prior to the June 2001 rating 
decision.  However, the Board finds that this will not 
prejudice the veteran in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in January 2004.  The RO also notified 
the veteran of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  In sum, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO notified the veteran the reasons why he was not 
entitled to an increased rating in the June 2001 rating 
decision, the November 2001 statement of the case, and the 
April 2002 and October 2004 supplemental statements of the 
case.  The RO notified the veteran of the laws and 
regulations pertaining to increased ratings and provided a 
detailed explanation why an increased rating for post 
traumatic stress disorder was not warranted under the 
applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the RO requested and obtained VA outpatient 
treatment records dated through 2004.  The RO has also 
obtained the VA hospitalization reports dated through 2003.  
They show treatment for post traumatic stress disorder as 
well as conditions other than his service-connected 
psychiatric disorder.  In a June 2003 letter the veteran's 
representative stated that the veteran had no private 
evidence to submit in support of his claim.  The veteran does 
not contend and the evidence does not show that there are 
medical treatment records that have not been obtained, which 
are necessary to proceed to a decision in this case.  

In this case, the veteran has undergone several VA 
compensation examinations since 1999.  In connection with his 
current claim for increase the RO provided the veteran a VA 
compensation examination in January 2001.  In July 2003 the 
Board remanded the case to the RO in order to provide the 
veteran another VA compensation examination.  This 
examination was performed in February 2004.  The above VA 
examiners provided findings and opinions regarding the 
severity of the veteran's post traumatic stress disorder.  
The ongoing outpatient treatment records dated through 2004 
also include findings and opinions regarding the severity of 
the veteran's post traumatic stress disorder.  The Board 
finds that additional development is not necessary to make a 
decision on the issue being decided in this case.  Another VA 
examination is unnecessary in this case because the medical 
findings already of record do not substantiate the veteran's 
claim for an increased rating for post traumatic stress 
disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance in developing the facts 
pertinent to the issue of an increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

In April 1999 the RO granted service connection for post 
traumatic stress disorder and assigned a 30 percent 
disability rating.  

In January 2000 the RO increased the disability rating for 
post traumatic stress disorder to 50 percent.  

The veteran filed a claim for an increase in October 2000.  
He stated that his post traumatic stress disorder had 
worsened, insofar as, he experienced increased anger problems 
that have led to conflicts with his supervisors.  He contends 
that the increased difficulties would probably result in his 
termination from employment.  He argues that the evidence 
shows his disability has increased in severity and warrants 
an increased rating.  

At the January 2001 VA compensation examination, the examiner 
reported the veteran's history.  The examiner performed a 
mental status examination.  The veteran reported continued 
rage experiences.  He stated that he had some friends and 
that he had a good relationship with his wife despite the 
problems he was having.  He avoided activities, but he 
occasionally went shopping.  The examiner noted that the 
veteran had persistent hypervigilance and intense startle 
response.  He had some significant problems with 
concentration and anger.  The veteran stated that his work 
environment was difficult secondary to verbal abuse by co-
workers.  On mental status examination the veteran was alert 
and oriented.  He had good eye contact and his speech was 
fluent.  His mood was euthymic but at some times was 
frustrated due to work problems.  There were no active or 
passive suicidal thoughts and he denied homicidal ideations, 
although he admitted to feeling rage attacks.  The examiner 
stated there was no eminent danger and he was not currently 
having any homicidal ideations.  His thought processes were 
clear, coherent, and goal directed.  His thought content was 
free of any obsessions, compulsions, delusions, or 
hallucinations.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
was relatively intact.  The diagnosis was post traumatic 
stress disorder and the examiner provided a Global Assessment 
of Functioning (GAF) score of 50 to 55.  

The evidence includes multiple VA outpatient treatment 
records, which are dated from 2000 to 2001.  In December 2000 
the examiner provided a GAF score of 67.  During follow-up 
examination in March 2001 the GAF score was 68.  In July 2001 
the GAF score was 67.  

The evidence shows the veteran was hospitalized from late 
November 2001 to early December 2001 secondary to anger 
problems resulting from a pending Worker's Compensation claim 
with his former employer.  He stated that he had feelings of 
hurting others and killing himself.  He also had stress due 
to a close uncle passing away earlier that year.  On mental 
status examination, the veteran was alert, coherent, and 
rational in conversation.  He had good eye contact.  He 
complained of depression and a lack of interest in 
activities.  He reported family and work-related stressors.  
He admitted to thoughts of hurting others and himself.  His 
memory was intact for recent and remote events.  He was 
oriented in all spheres.  He was otherwise rational and 
coherent in conversation.  There was no evidence of any 
thought disorder and he denied auditory and visual 
hallucinations.  He denied suicidal and homicidal ideations 
at that time.  He was of average intelligence and he had fair 
insight into his condition and his judgment was not impaired.  
He was motivated to pursue clinical assistance.  The veteran 
was doing well at the time of discharge.  He was pleasant and 
presented with a neat personal appearance and readily 
initiated conversation to discuss his thoughts.  He denied 
thoughts of harming himself or others at that time.  The 
examiner provided a current GAF score of 50 and a score of 55 
for the past year.  

During VA outpatient treatment in January 2002, the veteran 
reported continued anger problems.  He was not directly 
suicidal and he denied homicidal ideations.  During group 
therapy in February 2002, the veteran was well oriented and 
he had little difficulty following members of the group.  He 
understood the purpose of the group and expressed an interest 
to participate.  Later that month, he reported having settled 
his case with his former employer and considered pursuing 
other employment.  He was pleasant and his denial of intended 
danger was credible.  His affect was warm, and there was no 
psychosis detected.  The examiner noted that the tension from 
post traumatic stress disorder was less overwhelming than it 
had been in the past.  In May 2002, the veteran related 
having suicidal thoughts but denied homicidal ideations.  He 
also verbalized impairment in social functioning secondary to 
his condition and an inability to handle interpersonal 
relationships.  In August 2002, the veteran related having 
considerable marital distress.  He admitted to thoughts of 
suicide.  The examiner described his post traumatic stress 
disorder as severe.  In September 2002, the veteran stated 
that an improvement in his marital relations curbed his 
suicidal ideations.  In October 2002, the veteran continued 
to verbalize impairment in social functioning secondary to 
his condition and an inability to handle interpersonal 
relationships.  He reported that a trip to Florida went well.  
In November 2002, the veteran reported similar symptoms to 
those he reported in October 2002.

At the November 2002 hearing before the undersigned, the 
veteran testified that he had been hospitalized in 2001 due 
to suicidal tendencies.  He stated that after this 
hospitalization, his physician changed his medication.  He 
noted that he would avoid being around others because he was 
easily provoked.  The veteran provided examples of his 
unprovoked irritability.  He stated that he was not working 
due to the post traumatic stress disorder. 

During VA outpatient treatment in January 2003, the veteran 
reported continued marital discord.  In February 2003, he 
continued to verbalize impairment in social functioning 
secondary to his condition and an inability to handle 
interpersonal relationships.  He also had continued intrusive 
thoughts and sleep disturbance.  The examiner reported that 
the veteran was stable and he did not want to hurt himself or 
others.  The veteran reported similar symptoms during 
outpatient treated from March 2003 through September 2003.  
He reported struggling with unresolved anger with current 
events.  He also reported struggling with nightmares, sleep 
disturbance, intrusive thoughts, and alienation and 
isolation.  

The evidence shows the veteran was hospitalized from late 
September 2003 to early December 2003 secondary to post 
traumatic stress disorder symptoms that included nightmares, 
sleep disturbance, intrusive thoughts, irritability and 
outbursts of anger, and social isolation.  On admission his 
GAF score was 45.  He was treated with individual and group 
therapy and recreational therapy.  His intrusive thoughts and 
nightmares decreased over time.  He exhibited no outbursts of 
anger during that time but he displayed irritability.  He was 
less socially isolative at discharge.  His depression had 
decreased.  He denied suicidal and homicidal ideations.  His 
mood was stable at discharge.  At the time of discharge his 
GAF score was 60.  

During VA outpatient treatment in January 2004 the veteran 
continued to verbalize impairment in social functioning 
secondary to his condition and an inability to handle 
interpersonal relationships.  He reported continued social 
alienation from friends and family, nightmares, sleep 
disturbance, and unresolved anger.  He also admitted to 
thoughts of suicide.  The veteran reported similar symptoms 
during VA outpatient treatment dated through September 2004.  

The veteran underwent a VA post traumatic stress disorder 
compensation examination in February 2004.  The VA 
psychiatrist certified that he reviewed the claims folder in 
connection with the examination.  The psychiatrist noted that 
he had previously met with the veteran on several occasions.  
He noted that the veteran was physically disabled for two 
years due to a shoulder disability.  The psychiatrist 
reported the veteran's military, occupational, psychiatric 
and medical histories.  He also reported the veteran's 
subjective complaints.  The psychiatrist stated that the 
veteran endorses a host of problems indicative of depression 
in addition to post traumatic stress disorder.  He stated 
that the veteran has some periods indicative of bipolar 
disorder.  The psychiatrist stated that the veteran does have 
a personality disorder.  On mental status examination, the 
veteran appeared groomed and in no acute distress although he 
appeared tense and anxious.  He was alert and oriented.  
Speech was normal.  Mood was depressed and affect was anxious 
and slightly restricted.  The veteran's thought process was 
clear, coherent, and logical.  His thought content was free 
of any obsessions, compulsions, hallucinations, or delusions.  
The veteran denied any present suicidal or homicidal 
thoughts, but he acknowledged episodic recurring suicidal 
thoughts.  In terms of his sensorium the veteran was alert 
and oriented.  There was no evidence of any major 
concentration or memory disturbances.  His judgment was 
reasonable at that time and he had no significant problems 
with judgment in the past.  The psychiatrist stated that post 
traumatic stress disorder remains the primary diagnosis.  

The psychiatrist concluded that the veteran certainly had 
depression and raised the possibility that the veteran had 
bipolar disorder.  He stated that there was a strong 
likelihood that the veteran had a personality disorder.  The 
psychiatrist stated that, regarding differentiating 
impairments from a social and industrial functioning 
standpoint with post traumatic stress disorder versus other 
psychiatric impairment, there is a greater chance than not 
that at least 50 percent of his impairment is due to post 
traumatic stress disorder and 50 percent of his impairment is 
related to other disorders, including personality disorder 
and bipolar disorder versus depression.  The psychiatrist 
opined that there is a greater likelihood that the veteran 
was not 100 percent disabled due to post traumatic stress 
disorder alone.  Rather, that the veteran was disabled from 
performing physical work due to shoulder problems but he was 
not disabled from post traumatic stress disorder symptoms.  
The psychiatrist explained that the veteran's physical 
problems and personality issues played a role in his 
psychosocial and occupational impairment.  The psychiatrist 
concluded that the veteran's post traumatic stress disorder 
had not caused total occupational impairment.  He explained 
that the evidence showed that the veteran developed more 
substantial occupational difficulties from a physical 
standpoint, as well as other psychosocial events in his life, 
which led to his inability to work.  The psychiatrist states 
that the record clearly supports that the post traumatic 
stress disorder issue alone would not prevent the veteran 
from being able to function industrially.  

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  However, in 
this case the veteran filed his claim on November 3, 2000, 
which is after the effective date of the amended regulations.  
Therefore, the criteria for rating the veteran's post 
traumatic stress disorder prior to November 7, 1996 have no 
application to the veteran's claim.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
an intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent disability rating is provided for occupational 
and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is provided for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is provided for total occupational 
and social impairment with occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks a rating in excess of 50 percent for his 
service-connected post traumatic stress disorder.  He 
contends that his post traumatic stress disorder has 
worsened, insofar as, he experiences increased anger problems 
that have led to conflicts with his supervisors.  He contends 
that the increased difficulties would probably result in his 
termination from employment.  He argues that the evidence 
shows his disability has increased in severity and warrants 
an increased rating.  

The probative evidence of records establishes that the 
veteran meets the scheduler requirements for a 50 percent 
disability rating for post traumatic stress disorder.  This 
evidence demonstrates that the veteran's post traumatic 
stress disorder causes occupational and social impairment 
with reduced reliability and productivity due to symptoms 
that include panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  While the evidence shows deficiencies in 
work, family relations, and mood from symptoms due to 
periodic suicidal ideation and impaired impulse control, the 
probative evidence shows that the symptoms do not cause 
deficiencies in most areas due to obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic attacks, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  

The January 2001 VA compensation examination shows that the 
veteran has had ongoing rage experiences and some significant 
problems with concentration and anger.  However, examination 
showed that his thought processes were clear, coherent, and 
goal directed.  His thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  There 
was no evidence of any major concentration or memory 
disturbances.  Judgment and insight were relatively intact.  
At that time, the veteran stated that he had some friends and 
that he had a good relationship with his wife despite the 
problems he was having.  He also stated that, although he 
avoided activities, he occasionally went shopping.  These 
findings do not support the criteria for a rating in excess 
of 50 percent.  

The December 2001 VA hospitalization report shows the veteran 
was admitted secondary to anger problems resulting from a 
pending Worker's Compensation claim with his former employer.  
Although the veteran stated that he had feelings of hurting 
others and killing himself, he denied suicidal and homicidal 
ideations at that time.  Mental status examination showed the 
veteran was alert, coherent, and rational in conversation.  
His memory was intact for recent and remote events and he was 
oriented in all spheres.  He was rational and coherent in 
conversation.  There was no evidence of any thought disorder 
and he denied auditory and visual hallucinations.  The 
examiner stated that the veteran was of average intelligence 
and he had fair insight into his condition and his judgment 
was not impaired.  He was motivated to pursue clinical 
assistance.  The veteran was doing well at the time of 
discharge.  He was pleasant and presented with a neat 
personal appearance and readily initiated conversation to 
discuss his thoughts.  These findings do not support the 
criteria for a rating in excess of 50 percent.  

The numerous VA outpatient treatment records show that the 
veteran's main ongoing symptoms were continued anger 
problems, impairment in marital and other interpersonal 
relationships, and periodic suicidal ideation.  During VA 
outpatient treatment in January 2002 the veteran reported 
continued anger problems, but he was not directly suicidal, 
and he denied homicidal ideations.  During group therapy in 
February 2002, the veteran was well oriented and he had 
little difficulty following members of the group.  In fact, 
later that month he reported having settled his case with his 
former employer and considered pursuing other employment.  He 
was pleasant and his denial of intended danger was credible.  
His affect was warm and there was no psychosis detected.  The 
examiner noted that the tension from post traumatic stress 
disorder was less overwhelming than the past.  In May 2002, 
the veteran related having suicidal thoughts but denied 
homicidal ideations.  In August 2002, the veteran admitted to 
thoughts of suicide secondary to considerable marital 
distress.  However, in September 2002, the veteran stated 
that an improvement in his marital relations did much to curb 
his suicidal ideations.  In fact, shortly thereafter the 
veteran took a trip to Florida that reportedly went well.  

The VA outpatient treatment records dated in 2003 show 
similar impairment.  During VA outpatient treatment in 
January 2003 the veteran reported continued marital discord.  
In February 2003 he continued to verbalize impairment in 
social functioning secondary to his condition and an 
inability to handle interpersonal relationships.  The 
examiner reported that the veteran was stable and he did not 
want to hurt himself or others.  The veteran reported similar 
symptoms during outpatient treated from March 2003 through 
September 2003.  He reported struggling with unresolved anger 
with current events.  He also reported struggling with 
nightmares, sleep disturbance, intrusive thoughts, and 
alienation and isolation.  

The VA outpatient treatment records dated in 2004 also show 
similar impairment.  During VA outpatient treatment in 
January 2004 the veteran continued to verbalize impairment in 
social functioning secondary to his condition and an 
inability to handle interpersonal relationships.  He reported 
continued social alienation from friends and family, 
nightmares, sleep disturbance, and unresolved anger.  He also 
admitted to thoughts of suicide.  The veteran reported 
similar symptoms during VA outpatient treatment dated through 
September 2004.  

The above VA outpatient treatment records demonstrate that 
the veteran does not meet the criteria for disability rating 
in excess of 50 percent.  These records show some impaired 
impulse control due to ongoing anger and deficiencies in his 
marital and social relationship.  However, they do not show 
deficiencies in most areas.  They do not show significant 
occupational and social impairment due to obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, near-continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  In fact, these records do not show that the 
veteran's post traumatic stress disorder causes occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands, impairment of short-and long-
term memory, or impaired judgment or abstract thinking.  

The evidence does reveal that the veteran experienced an 
increase in symptoms at the time of his VA hospitalization in 
September 2003.  The hospitalization summary shows he was 
admitted secondary to post traumatic stress disorder symptoms 
that included nightmares, sleep disturbance, intrusive 
thoughts, irritability and outbursts of anger, and social 
isolation.  In fact, the GAF at the time of admission was 45.  
However, the summary shows his symptoms were successfully 
treated with individual and group therapy and recreational 
therapy.  The summary shows that his intrusive thoughts and 
nightmares decreased over time.  He exhibited no outbursts of 
anger during that time despite ongoing irritability.  He was 
less socially isolative at discharge and his depression had 
decreased.  He denied suicidal and homicidal ideations.  His 
mood was stable at discharge.  Moreover, at the time of 
discharge his GAF score was 60.  Although this summary shows 
the veteran experienced an exacerbation of his 
symptomatology, it also shows that the increase was temporary 
and was not indicative of a permanent, underlying increase in 
occupational and social functioning due to post traumatic 
stress disorder.  The 50 percent evaluation contemplates 
exacerbations of the disability.  See  38 C.F.R. § 4.1 (2004) 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").

The Board notes that many of the examiners provided a GAF 
score reflecting the severity of the veteran's post traumatic 
stress disorder.  During the January 2001 VA compensation 
examination, the examiner provided a GAF score of 50 to 55.  
This is indicative of moderate to serious difficulty in 
occupational and social functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  The VA outpatient treatment records and the December 
2001 hospitalization summary show similar or improved 
assessments of occupational and social functioning.  During 
the VA hospitalization from November 2001 to early December 
2001, the examiner provided a current GAF score of 50 and a 
score of 55 for the past year.  Again, this reflects moderate 
to serious difficulty in occupational and social functioning.  
In December 2000, the examiner provided a GAF score of 67.  
During follow-up examination in March 2001, the GAF score was 
68.  In July 2001, the GAF score was 67.  These scores are 
indicative of some mild symptoms or some difficulty in 
occupational and social functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Although his GAF score was 45 on admission during the 
VA hospitalization from late September 2003 to early December 
2003, the examiner provided a GAF score of 60 at the time of 
discharge.  It is clear from the hospitalization summary that 
the veteran had experienced a temporary exacerbation in his 
post traumatic stress disorder symptoms at that time.  See 
38 C.F.R. § 4.1.  These numerous GAF scores are highly 
probative because competent medical professions rendered them 
over the course of three years.  They do not support an 
increase in the veteran's occupational and social functioning 
due to post traumatic stress disorder.  

The most probative evidence of record with respect to the 
severity of the veteran's post traumatic stress disorder 
consists of the findings and opinions rendered by the VA 
psychiatrist as part of the February 2004 VA post traumatic 
stress disorder compensation examination.  The VA 
psychiatrist certified that he reviewed the claims folder in 
connection with the examination.  The psychiatrist also noted 
that he had previously met with the veteran on several 
occasions.  The Board finds that this assessment of 
functioning is highly probative because this is the only 
examiner who certified a review of the veteran's entire 
claims folder in connection with the examination.  He also 
had an opportunity to assess the severity of the veteran's 
post traumatic stress disorder on several occasions over an 
extended time period.  Consequently, this examiner is in a 
better position to assess the veteran's current functioning 
in light of his entire history of impairment caused by his 
post traumatic stress disorder symptoms.  

The psychiatrist noted that he had previously met with the 
veteran on several occasions.  He noted that the veteran was 
physically disabled for two years due to a shoulder 
disability.  The psychiatrist stated that the veteran 
endorsed a host of problems indicative of depression in 
addition to post traumatic stress disorder.  He stated that 
the veteran has some periods indicative of bipolar disorder.  
The psychiatrist also stated that the veteran has a 
personality disorder.  On mental status examination, the 
veteran appeared groomed and in no acute distress although he 
appeared tense and anxious.  He was alert and oriented.  
Speech was normal.  Mood was depressed, and affect was 
anxious and slightly restricted.  The veteran's thought 
process was clear, coherent, and logical.  His thought 
content was free of any obsessions, compulsions, 
hallucinations, or delusions.  The veteran denied any present 
suicidal or homicidal thoughts, but he acknowledged episodic 
recurring suicidal thoughts.  In terms of his sensorium the 
veteran was alert and oriented.  There was no evidence of any 
major concentration or memory disturbances.  His judgment was 
reasonable at that time and he had no significant problems 
with judgment in the past.  The psychiatrist stated that post 
traumatic stress disorder remains the primary diagnosis.  He 
stated that the veteran certainly has a depression and raised 
the possibility that the veteran has bipolar disorder.  The 
psychiatrist stated that there is a strong likelihood that 
the veteran has a personality disorder.  The psychiatrist 
stated that, regarding differentiating impairments from a 
social and industrial functioning standpoint with post 
traumatic stress disorder versus other psychiatric 
impairment, there is a greater chance than not that at least 
50 percent of his impairment is due to post traumatic stress 
disorder and 50 percent of his impairment is related to other 
disorders, including personality disorder and bipolar 
disorder versus depression.  The psychiatric opined that 
there is a greater likelihood that the veteran is not 100 
percent disabled due to post traumatic stress disorder alone.  
The psychiatrist stated that the veteran is disabled from 
performing physical work due to shoulder problems but he is 
not disabled from post traumatic stress disorder symptoms.  
The psychiatrist explained that the veteran's physical 
problems and personality issues play a role in his 
psychosocial and occupational impairment.  The psychiatrist 
concluded that the veteran's post traumatic stress disorder 
has not caused total occupational impairment.  He explained 
that the evidence shows the veteran developed more 
substantial occupational difficulties from a physical 
standpoint, as well as other psychosocial events in his life, 
which led to his inability to work.  The psychiatrist stated 
that the record clearly supports that the post traumatic 
stress disorder issue alone would not prevent the veteran 
from being able to function industrially.  These findings 
clearly establish that the preponderance of the evidence is 
against a finding that the service-connected post traumatic 
stress disorder is any more than 50 percent disabling.  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's post traumatic stress 
disorder is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: panic attacks more than once a week; difficulty 
in understanding complex commands; impaired judgment or 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The preponderance of the evidence is 
against the criteria for a rating in excess of 50 percent for 
post traumatic stress disorder, see 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), and 
there is no doubt to be resolved, see Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder is denied.  



_______________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


